Citation Nr: 0031249	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.E. and W.W.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence shows that the veteran's PTSD is manifested 
primarily by occupational and social impairment due to such 
symptoms as: suicidal ideation; near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected PTSD.  He has, on 
separate occasions, indicated that he believes he is entitled 
to a 70 percent evaluation and a 100 percent schedular 
evaluation.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding his claim and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

In a February 1996 rating decision, the veteran was granted 
service connection for PTSD at a 10 percent rating.  
Thereafter, an August 1997 rating decision increased his 
disability evaluation to 30 percent.  

During a June 1997 VA psychiatric evaluation, the veteran 
complained of flashbacks, nightmares, sleep disturbance, 
headaches and dizzy spells.  He described his flashbacks and 
nightmares as more frequent and intense.  He had nightmares 
almost every night.  His sleep was interrupted several times 
a night and he awakened in a cold sweat and frightened.  He 
was employed as a construction inspector with the Chickashaw 
Housing Authority.  His claims file was reviewed for the 
interview.  The interview revealed the veteran to be causally 
dressed, tense and soft-spoken.  He related in a distant, 
guarded and somewhat evasive manner.  He was nonspontaneous, 
but coherent and goal directed.  There was no evidence of any 
thinking disorder or memory impairment.  He had a depressed 
mood and flattened affect.  The veteran exhibited adequate 
insight.  He was diagnosed with PTSD and the examiner opined 
that his condition had progressed since his last examination, 
noting that he had more frequent and more intense intrusive 
thoughts, and that he had more problems with interpersonal 
relationships and social isolation.  He continued to be 
employed at that time and was assigned a GAF of 65-75.

An October 1997 psychological evaluation conducted by Roy T. 
Maxwell, ED.D. noted the veteran's complaints of complained 
of sleep disturbance, increased depression, survivor guilt, 
severe nightmares, intrusive thoughts/recollections, anxiety, 
flashbacks, excessive irritability, feelings of anger and 
rage, suicidal/homicidal ideation and increasing isolation.  
He experienced night terrors, hot flashes, cold chills and 
night sweats.  The veteran further stated that he preferred 
to work alone, staying in the field and on the road.  He also 
noted an increase in violent nightmares, flashbacks and panic 
attacks.  He described inappropriate and unexplainable 
feelings of anger and rage.  He had no social support and 
remained separated from his wife.  He slept with a loaded gun 
within his reach.  During the interview, the psychologist 
observed that the veteran was in rumpled, soiled clothing and 
that he did not make good eye contact.  He seemed to lack 
self-confidence, was anxious and nervous.  He had a flat 
affect and was oriented to place and situation.  He had 
recent and present memory impairment and there was evidence 
of thought blocking.  There was no evidence of loosening of 
association or of auditory, visual or tactile hallucinations.  
His abstract thinking was impaired, as was his judgment 
(demonstrated by suicidal/homicidal ideation).  His speech 
was slowed and flattened.  He had some spatial 
disorientation, often forgetting where he was going.  He was 
employed at the time, but expected to lose his job any day.  
The examiner opined that he was severely impaired in family 
relations, work and in his judgment, thinking and mood.  He 
was diagnosed with chronic severe delayed onset PTSD and 
major recurrent depression.  He was assigned a GAF score of 
40.

In November 1997, the veteran submitted a new claim for an 
increased evaluation.  That same month, his claim was denied.  
The veteran has appealed the November 1997 rating decision.

Marcus Barker, M.D., evaluated the veteran in January 1998.  
At that time, the veteran continued to have similar 
complaints as in his earlier evaluations.   He described 
daily panic attacks and concentration problems.  He had 
suicidal and homicidal ideation with no plans to complete.  
He denied any recreational/leisure interests and appeared to 
dwell in his past.  Dr. Barker observed that the veteran was 
poorly groomed and somewhat disheveled.  He appeared tense 
and morose.  He was cooperative, but had poor eye contact 70 
percent of the time.  The veteran became upset and tearful 
when talking about his traumatic experiences and his affect 
was flat with a low depressed mood.  His remote memory was 
intact; however, his recent and present memories were 
impaired.  Although demonstrating a paranoid attitude towards 
people, it had not become organized into a delusional belief 
system.  He denied tactile hallucinations, but reported 
auditory and visual flashbacks.  The examiner opined that his 
cognitive functioning was within normal limits but impaired 
by his paranoid thinking.  Psychological testing revealed 
severe anxiety, depression and feelings of hopelessness.  Dr. 
Barker opined that the veteran continued to experience daily 
panic attacks, severe nightmares and increased difficulties 
with flashbacks.  He was estranged from others and avoided 
any unnecessary contact with people.  He had impaired 
thinking and mood and his feelings of survivor guilt were 
incapacitating.  Severe chronic PTSD was diagnosed with a GAF 
of 39.  

An August 1998 evaluation, conducted by Jonathan D. Cargill, 
Ph.D., shows that the veteran continued to have the same 
complaints.  He reported frequent suicidal ideation, but 
denied any intent and also denied any delusions or 
hallucinations.  The veteran also reported that he had been 
essentially demoted to a "gofer" at his office because of 
his difficulty organizing his thoughts and a tendency towards 
angry outbursts.  At the time, he remained separated from his 
wife and did not socialize with his siblings.  Dr. Cargill, 
observed that the veteran was anxious, having borderline 
panic episodes with associated hyperventilation.  His affect 
was flattened, constricted and depressed.  The examiner noted 
that the veteran tended to isolate and alienate himself from 
others and noted that he was separated from his wife, as well 
as his family.  Dr. Cargill opined that the veteran's 
judgment was fair.  He concurred with the diagnosis of 
chronic severe PTSD.  

In August 1998, the veteran also underwent a vocational 
evaluation with a certified rehabilitation counselor, Lori M. 
Estep, MS.  She noted that the veteran had a flat affect 
throughout the interview with little eye contact and 
communicated with one-word answers, when possible.  He was 
poorly groomed and sat with his head down and his attention 
focused on the floor.  The report shows that he lived with 
his wife at that time.  Although he was currently working, he 
believed that his PTSD symptoms greatly interfered with his 
job and was fearful he would lose it because of his angry 
outbursts, confrontations, problems concentrating and a 
tendency to isolate himself.  The examiner found that the 
veteran had some transferable skills that would benefit him 
in the workplace.  She opined that the veteran's uncontrolled 
emotional state precluded him from gainful employment, 
particularly in the public sector.  

A September 1998 memorandum from the veteran's employer 
indicates that he was granted 5 weeks sabbatical leave (leave 
without pay) from late September to early November 1998.  

Group treatment records with Linda Monroe, LPC, NCC, dating 
from January to September 1998, show that the veteran 
attended sessions at least once and sometimes twice a month.  
Except for the last session, the veteran was well-groomed 
with good eye contact during his sessions.  His affect was 
restricted.  A September 1998 letter from Ms. Monroe 
indicates that the veteran's isolation had increased, as well 
as his panic disorder and anger outbursts.  He reported daily 
panic attacks and experienced generalized homicidal thoughts 
without any plan to complete.  She noted that the veteran 
continued working at the time but had increased absences due 
to his PTSD symptoms.  She opined that his PTSD would not 
improve.  

During his September 1998 personal hearing, the veteran 
testified that his PTSD symptoms included nightmares 4 to 5 
times a week, sleep disturbance every evening and flashbacks.  
He was hypervigilant at night.  He lived alone at home, was 
separated from his wife and visited his brother very 
infrequently.  The veteran continued to work at a job he had 
held for 13 years.  Employed 3 times with the same firm, he 
indicated that he had been both fired and quit the job 
previously.  After a confrontation with his boss the week 
before it was recommended he take a leave of absence.  He 
felt he had been demoted at his job.  A vocational counselor, 
testifying on the veteran's behalf, opined that his 
transferable work skills were very minimal and that his PTSD 
had not improved in the previous 5 years.  His potential for 
future job retention was thought to be minimal.  The veteran 
believed he was entitled to a 100 percent rating for his 
PTSD.

At the time of his September 1998 hearing, the veteran 
submitted statements from his ex-wife, current wife and 
sister.  The ex-wife's statement regarded his behavior during 
the years of their marriage and did not indicate that she had 
any current interaction with the veteran or knowledge of his 
current symptomatology.  In his wife's statement, she 
indicated that they had been separated 2 years.  However, she 
also stated that she witnessed his nightmares and was careful 
when awakening him from them because he kept a loaded gun 
within his reach.  They were unable to shop or attend events 
together where there were crowds because of his unease.  He 
trusted no one, had angry outbursts, felt guilt and exhibited 
irrational behavior.  His sister's statement described the 
veteran as changed since his return from Vietnam.  She stated 
that he was self-defensive and preferred to be alone.  He 
often became combative when approached from behind and it was 
best to not attempt to awaken him.  She stated that he once 
drew a knife on a girlfriend in an argument.

During the veteran's June 1999 VA psychiatric examination, 
complaints similar to those reported in the past were noted.  
He continued to work at the time, but reported being slightly 
verbally abusive of others in his office.  At the time of the 
interview, he wore a mildly dirty T-shirt (the examiner 
surmised that he had come directly from work) and sunglasses.  
He made eye contact 70 percent of the time and had a mildly 
restrictive affect.  His mood was irritable and depressed.  
He was alert and oriented in three spheres.  His memory was 
intact for immediate, recent and remote events.  Although he 
had mild concentration problems, his attention was fair.  He 
had no delusions and denied any suicidal or homicidal 
ideation.  He had good insight into his problems and good 
judgment.  His speech was clear and coherent with no 
blocking, flights of ideas or loosening of associations.  
There was no evidence of tangentiality or circumstantiality.  
The veteran was diagnosed with PTSD and given a GAF of 60.  
The examiner opined that his PTSD was mild to moderate.  
Based on a review of the claims folder, as well as the 
interview, the examiner further opined that the veteran's 
PTSD had not changed in severity. 

In a November 1999 statement, the veteran's supervisor 
indicated that he had worked with the veteran for a number of 
years.  On several occasions, the veteran left training 
workshops after 45 minutes of a 6-hour session because his 
stomach "knots up."  The supervisor noted that he had 
problems relating to people.  Finally he stated that he had 
talked with the veteran about quitting his job, a decision 
the supervisor supported because of the veteran's "obvious" 
problems.

A November 1999 psychiatric assessment, conducted by Theresa 
Garton, M.D., shows the veteran's complaints that are 
consistent with those previously recorded above.  Dr. Garton 
noted that the veteran was reconciled with his wife a little 
over 1-year and that he was employed at the time of the 
interview.  He lived in the country as a way of isolating 
himself from others and denied any hobbies.  During the 
interview, the veteran avoided eye contact, looked straight 
ahead and wore dark glasses.  He was soft-spoken, polite and 
cooperative with few words.  His affect was assessed as mild 
to moderately depressed and he was alert and oriented in 
three spheres.  His thoughts were logical and goal oriented.  
He stated that he often heard voices at night and kept his 
shades drawn with a gun handy.  He had trouble getting to 
sleep and experienced nightmares.  He also experienced 
suicidal thoughts but denied intent to act on them.  He was 
diagnosed with PTSD with depressed mood and assigned a GAF of 
30.  

During his Video Conference hearing before the undersigned 
Judge, the veteran testified that he lived in a rural 
community and had lived there as a child.  He was reunited 
with his wife and remained employed.  He worked 30 to 40 
hours a week, usually by himself.  He stated that he did have 
difficulty working with other people.  He had been in 
conflicts with others that had never led to physical 
altercations.  He was also fired once after having an 
altercation.  His counselor indicated that the veteran 
remained employed at his firm because he worked primarily 
alone and because he was a member of the Chickasaw nation. 


Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  A 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the evidence 
supports entitlement to a 70 percent evaluation for PTSD.  
The veteran's multiple psychiatric and psychological 
evaluations indicate that his PTSD is manifested by suicidal 
ideation; near-continuous depression affecting the ability to 
function independently; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Although the veteran is currently 
employed, he works alone and has been provided a sabbatical 
on at least one occasion because of his PTSD symptomatology.  
Despite being able to maintain employment of 30 to 40 hours a 
week, it has been reported that his duties at work have been 
reduced to those of less responsibility.  The evidence of 
record indicates the veteran's history of anger outbursts and 
some neglect of his personal appearance and hygiene.  
Considering the whole disability picture, the Board finds 
that the criteria for a 70 percent rating under the rating 
schedule most accurately reflects the veteran's level of 
impairment.  38 C.F.R. § 4.7.

Because there is no evidence of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name, a 100 percent rating is not justified.

The veteran contends that equal consideration has not been 
given to his private psychiatric and psychological 
evaluations.  In reviewing all the medical evidence of 
record, the Board finds both the VA and private evaluations 
to be of similar probative value in this case.  Therefore, 
the Board has not assigned any more significant weight to any 
particular evaluation in reaching its conclusion.  The Board 
finds that the preponderance of the evidence, supports an 
evaluation of 70 percent and no more. 

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's PTSD has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
criteria governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 12 -


- 11 -


